                     UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF NORTH CAROLINA

JONATHAN TYRONE HOUGH,               )
                                     )
             Petitioner,             )
                                     )
              v.                     )      1:16CV733
                                     )      1:01CR107-1
UNITED STATES OF AMERICA,            )
                                     )
             Respondent.             )


                                    ORDER

      On July 12, 2019, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties pursuant to

28 U.S.C. ' 636. Petitioner filed objections within the time limit prescribed

by the statute. The Court has reviewed Petitioner’s objections de novo and

finds that they do not change the substance of the United States Magistrate

Judge’s Recommendation [Doc. #182], which is affirmed and adopted.

      IT IS THEREFORE ORDERED that the prior stay is lifted, that

Respondent’s Motion to Dismiss [Doc. #174] is GRANTED, that Petitioner’s

Motion to Vacate, Set Aside, or Correct Sentence [Doc. #169] is

DISMISSED, and that, finding no substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction, nor a debatable
procedural ruling, a certificate of appealability is DENIED.

      This the 9th day of December, 2019.


                                           /s/ N. Carlton Tilley, Jr.
                                      Senior United States District Judge




                                       2
